OPINION OF THE COURT

Per Curiam.

Petitioner was admitted to the Bar of the State of New York on December 3, 1962. On December 13, 1977 he was convicted following a jury trial in the Supreme Court, Monroe County, of the crime of grand larceny, second degree, and criminal facilitation, second degree, and by reason solely of *142such conviction, pursuant to subdivision 4 of section 90 of the Judiciary Law, on December 16, 1977, we disbarred him and struck his name from the roll of attorneys (Matter of Chesler, 60 AD2d 794). Thereafter on July 6, 1979, this court reversed petitioner’s conviction and granted a new trial (71 AD2d 792).
On August 22, 1979 petitioner, on notice to the Office of Grievance Committees, Fourth Judicial Department, petitioned for readmission to the Bar of the State of New York. No charge of misconduct has been filed against petitioner by the Office of Grievance Committees, nor have we received any complaint of misconduct against petitioner during the period of his disbarment.
Under these circumstances, petitioner is entitled to readmisión to the Bar (Matter of Docherty, 42 AD2d 117).
Cardamone, J. P., Simons, Hancock, Jr., Callahan and Doerr, JJ., concur.
Order entered vacating order of disbarment and petitioner readmitted as an attorney and counselor at law.